Citation Nr: 1537724	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2004 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky and St. Petersburg, Florida.    

In June 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran underwent a Disability Benefits Questionnaire (DBQ) in December 2011.  The Veteran was given a current diagnosis of lumbago, and the examiner noted the Veteran's description that he had an acute onset of low back pain after heavy lifting in-service.  The examiner determined that the Veteran's lumbago was not related to his service and reasoned that the Veteran's service record does not document any objective findings with a high energy injury to the lumbar spine.  However, the examiner failed to discuss the Veteran's in-service assessment of lumbago in December 2007.  Similarly, the Veteran was given a current diagnosis of chondromalacia to his right knee at the December 2011 DBQ.  The examiner noted the Veteran's description of acute pain to his right knee while running in-service.  The examiner also reasoned that because the Veteran did not have a high energy injury, such as fracture, internal derangement, or dislocation, that the Veteran's chondromalacia was not related to service.  The examiner failed to discuss the March 2010 in-service record which shows that the Veteran had right knee pain for approximately four months.  The Veteran was also diagnosed with patellar tendonitis in-service.  

While the examiner provided opinions on the Veteran's spine, and right knee, the opinions failed to analyze whether or not the Veteran's documented in-service symptoms and diagnoses continued after service.  In short, the Veteran's lumbago, and right knee chondromalacia can be caused by more than just high energy injuries, and therefore a new opinion is necessary.  Furthermore, because the examiner failed to consider the Veteran's full medical history from service, and his specific in-service symptomology regarding lumbago and right knee patellar tendonitis, remand for new nexus opinions is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that a November 2013 VA nexus opinion for the issue of the Veteran's sleep apnea is associated with the record.  The physician determined that the Veteran's sleep apnea was not related to service.  The examiner did not however, explain with any sufficient rationale whether or not the Veteran's in-service treatment for insomnia represents the initial manifestations of his diagnosed sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion also failed to discuss lay statements regarding the Veteran's gasping while sleeping as early as 2007 while in-service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, an addendum opinion is necessary on the issue of sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his medical records from any requested private medical providers.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed low back and/or right knee disability.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a)  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a lumbar spine disability, to include lumbago?  

b)  For each lumbar spine disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service? The examiner should discuss the Veteran's in-service diagnosis of lumbago.

c)  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a right knee disability, to include chondromalacia?  

d)  For each right knee disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service? The examiner should discuss the Veteran's in-service diagnosis of patellar tendonitis.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed sleep disorder.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a sleep disorder, to include sleep apnea?  

For each sleep disorder diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  The examiner should discuss the Veteran's in-service sleep complaints and treatment for insomnia, and comment on whether or not these symptoms are indicative of the initial manifestations of sleep apnea.  The examiner should also comment on the Veteran's wife statements that the Veteran experienced gasping for air while sleeping in 2007.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

5.  Thereafter, readjudicate the Veteran's claim for service connection for sleep apnea, a lumbar spine disability, and a right knee disability.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


